764 N.W.2d 282 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Steven James HOCH, Defendant-Appellee.
Docket No. 137908. COA No. 269739.
Supreme Court of Michigan.
May 1, 2009.

Order
On order of the Court, the application for leave to appeal the October 30, 2008 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.
CORRIGAN, J. (concurring).
I would direct the parties to include in their discussion the applicability and effect of MCR 7.210(B)(2), which describes the appellant's duty to file a settled statement of facts when a transcript of proceedings in the trial court is unavailable. The record before this Court appears to have been filed without heed to this rule.
YOUNG, J., joins the statement of CORRIGAN, J.